                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

SPARK CONNECTED, LLC,                                §
KEN MOORE, EMANUEL STINGU,                           §
And RUWANGA DASSANAYAKE,                             §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §      Case No. 4:18-cv-748-ALM-KPJ
                                                     §
SEMTECH CORPORATION,                                 §
                                                     §
       Defendant.                                    §
                                                     §

                         MEMORANDUM OPINION AND ORDER

       On November 21, 2018, Defendant and Counterclaimant Semtech Corporation

(“Semtech”) filed eight motions with the Court. Presently under consideration are the following

Motions:

       (1) Motion for Leave to Exceed Page Limit (Dkt. 13);

       (2) Motion to Seal the Declaration of Simon Brown and Exhibits Thereto (Dkt. 15);

       (3) Motion to Seal Exhibits to the Declaration of Aaron Read (Dkt. 17);

       (4) Motion to Seal [Semtech’s] Trade Secret Identification (Dkt. 20);

       (5) Unopposed Motion to Shorten Time to File Response (Dkt. 23); and

       (6) Unopposed Motion to Expedite Relief (Dkt. 24).

       This case is a trade secrets action, brought by Plaintiffs Spark Connected, LLC, Ken

Moore, Emanuel Stingu, and Ruwanga Dassanayake (collectively, “Plaintiffs”). Plaintiffs seek

declaratory judgment that they have not breached any agreements with Semtech and/or

misappropriated any trade secrets belonging to Semtech. See Dkt. 1 at 1. Semtech filed its Answer,

Affirmative Defenses, and Counterclaims (Dkt. 7) on November 16, 2018, in which Semtech filed

seven affirmative defenses, as well as counterclaims for damages, injunction, and other relief. See
Dkt. 7 at 7–8. In its Counterclaims, Semtech alleges violations of the Defend Trade Secrets Act,

18 U.S.C. § 1836, the Texas Uniform Trade Secrets Act, TEX. CIV. PRAC. & REM. CODE § 134A,

breach of contract, breach of fiduciary duty under Texas common law, and tortious interference

with contractual relations under Texas common law. See Dkt. 7 at 23–41.

        Semtech filed a Motion for Preliminary Injunction on November 21, 2018. See Dkt. 14.

Additionally, on the same day, Semtech filed a Motion to Expedite Discovery (Dkt. 22), seeking

discovery related to its Motion for Preliminary Injunction (Dkt. 14), and an Unopposed Motion to

Shorten Time to File Response (Dkt. 23), related to the Motion to Expedite Discovery (Dkt. 22).

        A. Motion for Leave to Exceed Page Limit (Dkt. 13)

        In the Motion for Leave to Exceed Page Limit (Dkt. 13), Semtech seeks to file its

Preliminary Injunction in excess of the page limit set by the local rules. See Dkt. 13. Semtech seeks

to file its Motion for Preliminary Injunction (see Dkt. 14), which is thirty-nine pages long,

exceeding the allowed length of fifteen pages. Upon consideration, and because Semtech

represents the Motion for Leave is unopposed (see Dkt. 13 at 3), the Court finds the Motion (Dkt.

13) is GRANTED.

        IT IS THEREFORE ORDERED that Semtech’s Motion for Preliminary Injunction (Dkt.

14) is deemed filed, and the Court will consider the Motion for Preliminary Injunction in its

entirety.

        B. Motions to Seal the Declaration of Simon Brown and Exhibits and Aaron Read
           Exhibits (Dkts. 15 and 17)

        In Semtech’s Motion to Seal the Declaration of Simon Brown (Dkt. 15), Semtech seeks

leave to file the Declaration of Simon Brown (Dkt. 16) and Exhibits 1, 15, 16, 17, and 18 attached

thereto (Dkts. 16-1, 16-15, 16-16, 16-17, 16-18) under seal. See Dkt. 15. Additionally, in its

Motion to Seal [the] Exhibits to the Declaration of Aaron Reed (Dkt. 17), Semtech seeks leave to

file Exhibits C and D (Dkts. 18-3, 18-4) attached to the Declaration of Aaron Read under seal. See

                                                 2
Dkt. 17. Semtech represents both Motions to Seal are unopposed. See Dkt. 15 at 4; Dkt. 17 at 4.

Upon consideration, the Court finds both Motions to Seal (Dkts. 15, 17) are GRANTED.

       IT IS THEREFORE ORDERED that the Clerk shall file Semtech’s Declaration of Simon

Brown (Dkt. 16) and Exhibits 1, 15, 16, 17, and 18 attached thereto (Dkts. 16-1, 16-15, 16-16, 16-

17, 16-18) permanently under seal.

       IT IS FURTHER ORDERED that the Clerk shall file Exhibits C and D to the Declaration

of Aaron Read (Dkts. 18-3, 18-4) permanently under seal.

       C. Motion to Seal Trade Secret Identification (Dkt. 20)

       Pending before the Court is Semtech’s Motion to Seal Its Trade Secret Identification As

Of November 21, 2018 (Dkt. 20). In the Motion to Seal, Semtech seeks leave to file its Trade

Secret Identification (Dkt. 21) permanently under seal. See Dkt. 20. Semtech represents the motion

is unopposed. See Dkt. 20 at 4. Upon consideration, the Court finds the Motion (Dkt. 20) is

GRANTED.

       IT IS THEREFORE ORDERED that the Clerk shall file Semtech’s Trade Secret

Identification As Of November 21, 2018 (Dkt. 21) permanently under seal.

       D. Motion to Shorten Time to File Response (Dkt. 22)

       In Semtech’s Unopposed Motion to Shorten Time to File Response, Semtech requests the

Court set expedited deadlines for Counter-Defendants to file responses to Semtech’s Expedited

Discovery Motion (Dkt. 22). The Expedited Discovery Motion (Dkt. 22) relates to Semtech’s

Motion for Preliminary Injunction (Dkt. 14), and seeks information which, Semtech asserts, is

narrowly tailored to addressing the issues related to the pending Motion for Preliminary Injunction.

See Dkt. 22 at 4. Semtech requests the Court enter an order requiring Counter-Defendants Spark

Connected, LLC, Ken Moore, Emanuel Stingu, and Ruwanga Dassanayake (collectively, the




                                                 3
“Counter-Defendants”)1 to file their responses by November 30, 2018, and Semtech to file its reply

by December 5, 2018. See Dkt. 22 at 2. Semtech notes the Counter-Defendants are unopposed to

the Motion to Shorten Time to File Response. See Dkt. 22 at 4. Upon consideration, and in light

of the pending Motion for Preliminary Injunction (Dkt. 14), the Motion to Shorten Time to file

Response (Dkt. 23) is GRANTED IN PART and DENIED IN PART.

         IT IS THEREFORE ORDERED that Counter-Defendants shall submit an expedited

response to the Expedited Discovery Motion (Dkt. 22), if any, by December 4, 2018.

         IT IS FURTHER ORDERED that Semtech shall submit an expedited reply to the

Expedited Discovery Motion (Dkt. 22), if any, by December 7, 2018.

         E. Motion to Expedite Relief (Dkt. 24)

         Finally, pending before the Court is Semtech’s Unopposed Motion for Expedited Relief

(Dkt. 24). In the Motion for Expedited Relief, Semtech notes that on November 21, 2018, between

3:00 p.m. and 5:00 p.m., some documents were inadvertently filed without seal. See Dkt. 24 at 1.

Semtech requests the Court order the Clerk’s Office and/or PACER to provide the following

information: (1) name and contact information on record of anyone who accessed Docket Numbers

16, 18, or 21 in this matter; and (2) identification of the documents accessed and/or downloaded.

The Motion to Expedite Relief is GRANTED.

         IT IS THEREFORE ORDERED that the Clerk’s Office shall provide to all attorneys of

record any information available related to:

         (1) The name and contact information on record of anyone who accessed Docket Numbers

             16, 18, or 21 in this matter; and

         (2) The identification of documents, if any, which were accessed and/or downloaded.



1
 All Plaintiffs are also Counter-Defendants in this action, although not all Counterclaims relate to all Plaintiffs. See
generally Dkt. 7.

                                                           4
IT IS SO ORDERED.

SIGNED this 26th day of November, 2018.

         .


                                ____________________________________
                                KIMBERLY C. PRIEST JOHNSON
                                UNITED STATES MAGISTRATE JUDGE




                                  5
